Title: From Thomas Jefferson to Caesar Augustus Rodney, 9 October 1820
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


Dear Sir
Monticello
Oct. 9. 20.
Your’s of the 1st is received, and I note your recommendation of mr Askew, to whom I should be glad to be useful, as well on account of your recommendation as of his merit. but our work has been done entirely by undertakers, bricklayers at 10.D. a thousand, & house carpenters at the Philada prices. so that we have nothing to do with the daily laborers, or any body but the Undertaker. I wish mr Askew had come on in time to undertake a part; but I believe that every part of the work remaining to be done is already engaged and to be finished within 12 months from this time.Your Maldonado pumpkin will be very acceptable.  I regretted much your short stay with us: but if a hope could be entertained of a repetition, and especially of what you call an annual pilgrimage, it would be well indeed—at the end of a long journey, one loves to talk over the occurrences of the road, and especially with those who were fellow travellers. you and I have travelled gloomy days together. yet we never despaired of the Commonwealth, and, by perseverance, happily got thro’.  I see still a breaker ahead, which fills me with horror. but I hope that prudence & moderation, a regard for our own happiness, and especially for the cause of reformation thro’ the world, will induce a spirit of accomodation, and save our country and the world entire from the calamity threatened.  we are the world’s last hope; and it’s loss will be on our heads. god bless you and preserve you multos años.Th: Jefferson